IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             May 7, 2009
                                     No. 08-60712
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

HELENE KENGNE KUEMO

                                                   Petitioner

v.

ERIC H HOLDER, JR, US ATTORNEY GENERAL

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                 BIA No. A98 873 477


Before HIGGINBOTHAM, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
       Helene Kengne Kuemo, a native and citizen of Cameroon, challenges the
Board of Immigration Appeals’ (BIA) dismissing her appeal of the immigration
judge’s (IJ) denial of her asylum and withholding-of-removal applications.
Kuemo contests the IJ’s adverse credibility finding and claims she established
past persecution on account of her membership in a particular social group.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 08-60712

Accordingly, Kuemo contends the BIA’s decision is not supported by substantial
evidence.
      Factual findings that an alien is ineligible for asylum are reviewed only
to determine whether they are supported by substantial evidence. Gomez-Mejia
v. INS, 56 F.3d 700, 702 (5th Cir. 1995). Along this line, “we must defer to the
BIA’s factual findings unless the evidence is so compelling that no reasonable
fact finder could fail to find otherwise”. Mikhael v. INS, 115 F.3d 299, 304 (5th
Cir. 1997).
      The IJ’s finding Kuemo’s testimony not credible is supported by
substantial evidence. See Vidal v. Gonzales, 491 F.3d 250, 254 (5th Cir. 2007).
Accordingly, Kuemo’s contentions do not compel this court to substitute its
judgment for that of the IJ. See Chun v. INS, 40 F.3d 76, 78 (5th Cir. 1994) (“We
cannot substitute our judgment for that of the BIA or IJ with respect to the
credibility of the witnesses or ultimate factual findings based on credibility
determinations.”); see also 8 U.S.C. § 1158(b)(1)(B)(ii) (specifying criteria
allowing petitioner’s credible testimony to constitute sole support for asylum-
eligibility). Because the IJ’s finding Kuemo’s testimony not credible is a
sufficient ground for affirming the BIA’s decision, we need not reach the
alternative ruling that Kuemo failed to meet her burden of demonstrating a well-
founded fear of persecution. See Chun, 40 F.3d at 79.
      Kuemo did not exhaust her Convention Against Torture claim before the
BIA; therefore, that claim cannot be considered here. See Wang v. Ashcroft, 260
F.3d 448, 452 (5th Cir. 2001).
      DENIED.




                                       2